Citation Nr: 0410255	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  93-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
circumcision, currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from March 1987 to 
January 1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 1992, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in No. 
Little Rock, Arkansas.  The veteran subsequently moved to New 
York, and the case has been transferred to the RO in New York, New 
York.  

In September 1993, the veteran appeared before a Member of the 
Board (now Veterans Law Judge) and gave testimony in support of 
his claim.  In November 1994, the veteran was advised by the Board 
that the Board member who conducted his hearing was no longer 
employed by the Board.  The veteran was given the opportunity to 
request another hearing before a Board Member.  In December 1994, 
he informed the Board that he did not wish another hearing.  In 
December 1995, the Board remanded the claim to the RO for 
additional development.  In January 1998, the Board denied the 
veteran's claim for an increased rating for residuals of 
circumcision.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  In 
response to a March 1999 Joint Motion requesting items of relief 
to include vacating the Board's January 1998 disposition of the 
above-cited claim and remanding such claim for development to 
include affording the veteran opportunity to "submit additional 
evidence and argument" relative to such claim, the Court so 
ordered the same.  Thereafter, the appeal was returned to the 
Board.  In December 1999, the Board remanded the veteran's claim 
to the RO for additional development.  The case has been returned 
to the Board and is ready for further review.  

In November 2001, the Board sent a letter to the appellant, 
notifying him that the attorney he appointed to represent him 
before VA, James W. Stanley, Jr., had his authority to represent 
VA claimants revoked effective October 10, 2001.  The appellant 
was notified that the Board could no longer recognize Mr. Stanley 
as his representative, and advised the appellant of his 
representation choices.  The appellant was further advised that if 
the Board did not hear from him or his new representative within 
30 days of the date of the letter, it would be assumed that he 
wanted to represent himself.  The record reflects that to date, 
the appellant has not responded to the Board's letter, and, 
therefore, the Board will assume that the appellant wants to 
represent himself and will resume review of his appeal.

In June 2003, the Board remanded the veteran's claim to the RO for 
additional development.  The RO was instructed at that time to 
issue a statement of the case on the issue of entitlement to an 
initial compensable evaluation for residual scars, status post 
circumcision.  The issue was addressed in a supplemental statement 
of the case dated in July 2003.  The veteran was informed at that 
time that he had 60 days to perfect his appeal.  The veteran has 
not perfected an appeal on that issue, and the Board will not 
address it further.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks an increased evaluation for his service-
connected residuals of circumcision.  

On November 9, 2000, during the pendency of the this appeal, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)).  VA has a duty to notify a claimant of all 
information and evidence necessary to substantiate and complete a 
claim for VA benefits, as well as the development responsibilities 
of the claimant and of the VA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  VA also has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that date.  

As noted above, in December 1999, the Board remanded this claim to 
the RO for additional development.  At that time, the Board 
pointed out that, the above-cited Joint Motion included narrative 
to the effect that inherent in such claim was an inferred issue of 
entitlement to special monthly compensation (SMC) predicated on 
the loss, or loss of use, of a creative organ in accordance with 
the provisions of 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. 
§ 3.350 (2003).  In consideration of the same, then, the Board 
opined that the SMC aspect of the certified increased rating issue 
should be adjudicated by the RO before further appellate action 
relative to the related increased rating claim ensued.  The RO was 
instructed to do so.  A review of the record reveals that the RO 
has not adjudicated the SMC issue.  

A remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998). Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that the case is not ready 
for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following:


1.  The RO should review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), is completed.  

2.  The RO should contact the appellant and request that he 
identify the names, addresses, and approximate dates of treatment 
for all VA and non-VA health care providers who have treated him 
for his residuals of a circumcision recently.  With any necessary 
authorization from the appellant, the RO should attempt to obtain 
copies of pertinent treatment records identified by the appellant 
in response to this request, which have not been previously 
secured.  The RO should ensure that its efforts to obtain the 
identified records are fully documented in the claims file.  If 
the RO is unsuccessful in obtaining any medical records identified 
by the appellant, it should inform the appellant and his 
representative of this and ask them to provide a copy of the 
outstanding medical records.  

3.  Then, after undertaking any development deemed necessary in 
addition to that specified above, including a VA examination if 
deemed necessary, the RO should readjudicate the veteran's claim 
for an increased rating for residuals of circumcision, with 
consideration, relative to such claim, of entitlement to SMC 
predicated on the loss, or loss of use, of a creative organ.  

4.  If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC) and given the appropriate opportunity 
to respond before the claims file is returned to the Board for 
further review, as appropriate.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





